—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered July 12, 1996, which denied plaintiff’s motion for leave to amend the complaint to add additional party defendants, and order, same court and Justice, entered on or about December 22, 1997, which, insofar as appealed from as limited by plaintiffs’ brief, granted defendant manufacturer’s motion for summary judgment dismissing the complaint and any cross claims as against it, unanimously affirmed, without costs.
The parties plaintiff seeks to add under the relation-back doctrine of CPLR 203 are not united in interest with any of the named defendants. As for plaintiff’s product liability claims, we agree with the IAS Court that the manufacturer could not have foreseen an attempt to lift this 250-pound air compressor out of the back of a moving truck by using chains attached to a block and tackle while half of the unit was balanced on a jack and tire rim, and that such activity, the obvious danger of which plaintiff admitted he was aware, superseded any causal relationship between plaintiff’s injury and the unshielded nip point between the compressor’s belt and pulley (see, Rosemond v Harshaw Chem. Co., 135 AD2d 525). We have considered plaintiff’s other arguments and find them to be unpersuasive. Concur — Nardelli, J. P., Lerner, Mazzarelli and Saxe, JJ.